Citation Nr: 0516559	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-32 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Whether new and material evidence to reopen a previously 
denied claims for service connection for right knee and left 
knee disability (claimed as retropatellar pain syndrome) has 
been received; and if so, whether the criteria for service 
connection are met.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from October 1982 to July 
1985.

By a July 1986 decision, the RO denied the veteran's original 
claim for service connection for a bilateral knee disability 
(then diagnosed as retropatellar pain syndrome with no 
clinical findings).  The veteran was notified of the denial 
of the claim later that month, and the veteran filed a notice 
of disagreement (NOD) in August 1986.  In October 1986, the 
RO issued a statement of the case (SOC).  No substantive 
appeal was filed.

Subsequently, in March 2000, the RO found that new and 
material evidence to well ground the veteran's claim for 
service connection for right knee pain had not been 
submitted.  Pursuant to the Veterans Claims Assistance Act of 
2000 (addressed in more detail below), the RO readjudicated 
the claim for service connection for right knee pain, denying 
it on the merits, in September 2001.  The veteran was 
notified of the denial of the claim later that month, and he 
did not initiate an appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision, in which the RO 
declined to reopen the claims for service connection for a 
bilateral knee disability on the basis that new and material 
evidence had not been received.  The veteran filed a NOD 
later that same month, and the RO issued a SOC in September 
2003.  The veteran filed a substantive appeal in October 
2003.

In April 2005, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; the 
transcript of that hearing is of record.

The Board's decision reopening the claims for service 
connection for right knee and left knee disability is set 
forth below.  The matter of service connection for bilateral 
knee disability, on the merits, is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran when further action, on his part, 
is required.
  

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the claims for service 
connection for a right and left knee disability (claimed as 
retropatellar pain syndrome) has been accomplished.

2.  In July 1986, the RO denied service connection for a 
bilateral knee disability.  Although the veteran filed an NOD 
following the RO's notice of the denial and of his appellate 
rights in August 1986, the veteran did not perfect an appeal 
following the RO's issuance of an October 1986 SOC.

3.  In September 2001, the RO denied service connection for 
right knee pain.  Although the RO notified the veteran of the 
denial and of his appellate rights that same month, the 
veteran did not initiate an appeal.

4.  Additional evidence not previously considered by the RO 
at the time of the July 1986 denial or the September 2001 
denial, when considered by itself or in connection with 
evidence previously assembled, relates to unestablished facts 
necessary to substantiate the claims for service connection 
for right and left disability (claimed as retropatellar pain 
syndrome), and raises a reasonable possibility of 
substantiating the claims.  


CONCLUSIONS OF LAW

1.  The July 1986 RO's decision, denying service connection 
for a bilateral knee disability, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).

2.  The September 2001 RO's decision, denying service 
connection for right knee pain, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

3.  Additional evidence actually before the RO since the July 
1986 and September 2001 denials is new and material; thus, 
the criteria for reopening the claims for service connection 
for right and left knee disability (claimed as retropatellar 
pain syndrome) are met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  

While there are, nonetheless, duties to notify and assist 
owed the veteran with respect to the petition to reopen, in 
light of the Board's favorable disposition on the petition to 
reopen, the Board determines that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished.

II.  Petition to Reopen 

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

As indicated above, the veteran's claims for service 
connection for right and left disability previously was 
considered and denied in July 1986; most recently, the claim 
for service connection for right knee pain was adjudicated 
and denied in September 2001

Evidence actually considered by the RO at the time of each of 
those decisions included the veteran's service medical 
records and report of the service Medical Board, as well as a 
report of the April 1986 VA examination showing a diagnosis 
of retropatellar pain syndrome with no clinical findings.

In addition, the following evidence was actually considered 
by the RO at the time of the September 2001 denial of service 
connection for right knee pain:  VA outpatient treatment 
records in 1999, showing complaints of severe pain and 
swollen knees; and duplicate copies of service medical 
records and VA examination and treatment records.

The veteran did not perfect an appeal of the RO's July 1986 
denial, and did not initiate an appeal of the September 2001 
denial; hence, each of those decisions is final as to the 
evidence then before the RO.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The present 
claim was initiated by the veteran's representative in April 
2003 (then characterized by the RO as claims for service 
connection for retropatellar pain syndrome of each knee).  

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new evidence" is existing evidence not 
previously submitted; "material evidence" is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA initially must decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
the newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
RO's July 1986 decision is the last final denial pertinent to 
the claim for service connection for a left knee disability, 
and the RO's September 2001 decision is the last final denial 
pertinent to the claim for service connection for a right 
knee disability.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The Board points out that there is evidence of September 2000 
clinical findings of early anterior compartment degenerative 
joint disease of bilateral knee with mild synovitis of the 
left knee, and an old Osgood Schlatter lesion of the left 
knee.  Although this evidence was clearly date stamped as 
received by the RO in July 2001, as the evidence was not 
addressed in the RO's decision, that evidence was not likely 
associated with the claims file, and, hence, not actually 
considered by the RO at the time of the September 2001 
denial.

In addition to the September 2000 clinical findings, evidence 
added to the record since the last pertinent denial of the 
claim for service connection for right knee pain includes VA 
outpatient treatment records in September 2001, showing use 
of a TENS unit for left knee pain; and March 2002 and April 
2002 clinical assessments of Osgood-Schlatter syndrome; and a 
transcript of the April 2005 hearing before the undersigned 
Veterans Law Judge, noting recent left knee surgery.

As noted above, much of the evidence added to the record 
since the last pertinent denials in July 1986 and in 
September 2001 shows early anterior compartment degenerative 
joint disease of bilateral knee and a current diagnosis of 
Osgood-Schlatter syndrome.  Additionally, the veteran has 
also testified that he experienced continuing problems with 
both knees since his medical discharge from service in 1985 
and had recently undergone knee surgery.  Under these 
circumstances, the Board finds that the September 2000 
clinical findings and the evidence actually added to the 
record since September 2001-particularly, clinical 
assessments of current disability (i.e., Osgood-Schlatter 
syndrome)-constitutes new and material evidence to reopen 
the claims for service connection for right and left knee 
disability. 

The evidence is new, in that it was not actually considered 
by agency adjudicators either in the July 1986 denial or the 
September 2001 denial of the claims for service connection 
for a bilateral knee disability or for right knee pain, and 
is not cumulative or duplicative of other evidence of record.  
The evidence is also material for purposes of reopening the 
claim.  

Clearly, none of the evidence establishes a relationship 
between the veteran's current bilateral knee disability and 
complaints of knee pain and injury in service  The Board 
notes, however, that the report of the service Medical Board 
at the time of the veteran's discharge from service shows a 
diagnosis of retropatella pain syndrome of both knees, 
chronic and symptomatic.  Orthopedic consultants, at that 
time, confirmed that nothing further could be offered that 
might conceivably improve the veteran's bilateral knee 
condition; subsequently, the veteran was discharged from 
service.  When initially examined by the VA in April 1986, no 
objective clinical findings of retropatellar pain syndrome 
were demonstrated.  Thus, the Board finds that the newly 
received medical evidence, when considered with previous 
evidence of record, presents clinical findings of current 
disability and suggests the continuation of manifestations of 
bilateral knee pain after military service.  As such, the 
Board finds that this evidence relates to established facts 
necessary to substantiate the claims for service connection 
for a right and left knee disability, and raises a reasonable 
possibility of substantiating the claims.

As new and material evidence has been received, the criteria 
for reopening the claims for service connection for right and 
left knee disability (claimed as retropatellar pain syndrome) 
are met.


ORDER

To the limited extent that new and material evidence to 
reopen the claims for service connection for a right and left 
knee disability has been received, the appeal is granted.


REMAND

As the petition to reopen the claims for service connection 
for right and left disability has been granted, de novo 
consideration of a claim for service connection for bilateral 
knee disability is appropriate.  To ensure that the veteran's 
procedural rights are protected, insofar as him being given 
adequate notice of the criteria for a grant of service 
connection, and the opportunity to present evidence and/or 
argument on the underlying matter of service connection, RO 
adjudication of the claims, in the first instance, is 
indicated. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The Board also finds that additional development of the claim 
is warranted.

As indicated above, service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 113;  
38 C.F.R. § 3.303(a).  Pertinent to the instant appeal, the 
veteran contends that his bilateral knee disability resulted 
from injury in service, when he fell on both his knees while 
playing basketball.  At the time of his discharge from 
service in July 1985, an examiner for the service Medical 
Board had noted the veteran's history of bilateral knee pain 
for one year and nine months after his being knocked to his 
knees during a basketball game; the examiner diagnosed the 
veteran with chronic retropatellar pain syndrome of both 
knees, symptomatic.  The post-service medical evidence 
indicates that the veteran continues to suffer from bilateral 
knee pain, and suggests that there may be some underlying 
disability.  The veteran also testified that the problems 
with his knees began in service, and that he recently 
underwent left knee surgery. 

Here, the Board finds that an examination and medical opinion 
would be helpful in resolving the claim remaining on appeal.  
See 38 U.S.C.A. § 5103A.  The evidence reflects injury and a 
diagnosis pertinent to the claim in service, medical evidence 
suggesting or establishing a current disability, the 
veteran's assertions as to a medical relationship between the 
two, but no medical opinion directly addressing the existence 
of any such relationship.   

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination of both knees, by a physician, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, will result in a denial of the reopened 
claim.  See 38 C.F.R. § 3.655(b) (2004).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The record reflects 
that the veteran has been receiving treatment at the VA 
Medical Center (VAMC) in Charleston, South Carolina, and that 
he underwent left knee surgery on February 10, 2004; however, 
no treatment records after April 2002 are of record.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding records from 
the above-referenced facility, following the procedures set 
forth in 38 C.F.R. § 3.159(c) (2004), as regards obtaining 
records from Federal facilities.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also invite the veteran to submit all pertinent 
evidence in his possession.  After providing the appropriate 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.
 
Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the 
Charleston VAMC all records of evaluation 
and/or treatment of either or both of the 
veteran's knees, to include reports of 
surgery, x-rays, and MRI scans, from May 
2002 to the present date, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2004).  All records and/or responses 
should be associated with the claims 
file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo VA orthopedic 
examination of his knees, by a physician, 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays) should be 
accomplished, and all clinical findings 
should be reported in detail. 

The examiner should clearly identify all 
current disability underlying the 
veteran's current complaints of bilateral 
knee pain.  With respect to each such 
diagnosed disability, the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not that such 
disability is medically related to the 
veteran's active military service, to 
include the in-service basketball injury 
and complaints of bilateral knee pain 
noted in service medical records.
 
The examiner should set forth all 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for a bilateral knee 
disability.  If the veteran fails to 
report to the scheduled examination, the 
RO must apply the provisions of 38 C.F.R. 
§ 3.655(b) as appropriate.  Otherwise, the 
RO should consider the claim in light of 
all pertinent evidence and legal 
authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


